COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LUCCHESE BOOT COMPANY,                         §
 BARTOLO MATA, and RIGOBERTO                                     No. 08-14-00229-CV
 GUTIERREZ,                                     §
                                                                   Appeal from the
                  Appellants,                   §
                                                                  34th District Court
 v.                                             §
                                                              of El Paso County, Texas
 JOSE SOLANO ,                                  §
                                                                  (TC# 2007-1198)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceeding, in accordance with this Court’s opinion. We further order that Appellants

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)